Beogden, J.
The mortgage contained a power of sale, which power was to be exercised upon default in the payment of installments of indebtedness, and the evidence discloses default in the payment of the installments, and demand made upon the mortgagee to sell the land described in the mortgage.
The plaintiff seeks to set aside the deed of the mortgagee, made pursuant to the terms of the mortgage, upon the ground of fraud. There was no evidence of fraud introduced at the hearing, and therefore the judgment of nonsuit was properly entered. Furthermore, in the absence of evidence to the contrary, there is a presumption in favor of the regularity of the execution of the power of sale in a, mortgage or deed of trust. Jenkins v. Griffin, 175 N. C., 184, 95 S. E., 166; Brown v. Sheets, 197 N. C., 268.
Affirmed.